DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 4 – 13, 15, 17, 18, and 20 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed limitations are not disclosed or suggested by the prior art in the combination as claimed; in particular, the limitation of:
“forming a vortex within an imperforate trough in the surface at a leading edge of the airfoil” (similarly recited in claims 21, 22, and 23)
For example, Barr et al. (US 9,103,213) discloses a turbine blade (figs 2, 7) having an imperforate trough (38; col 6, ln 20) at a leading edge. However, contrary to the claimed invention, the trough of Barr is structured “for reducing horseshoe and secondary flow vortex affects” (col 2, ln 54 – 55).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See PTO-892: Notice of References Cited.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is (571)270-5625.  The examiner can normally be reached on M-F: 12-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571)270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747